Appeal from an order pursuant to rule • 137 of the Rules of Civil Practice, entered November 5, 1954, directing appellant to appear for examination as a witness in this State in a proceeding pending in the State of New Jersey, and from an order entered April 1, 1954, denying appellant’s motion to vacate a subpcena served upon him to take his testimony in said proceeding. Order entered November 5, 1954, affirmed, with $10 costs and disbursements. (Matter of Klein [Larner], 284 App. Div. 900.) Appeal from order entered April 1, 1954, dismissed, without costs. That order was reviewed on a prior appeal. (Matter of Klein [Larner], supra.) Nolan, P. J., Wenzel, MacCrate, Murphy and Ughetta, JJ., concur.